Title: From Thomas Jefferson to John Patten Emmet, 12 May 1826
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
May 12. 26.
By a letter from mr Madison I now learn that Thouin has been dead some time, that his successor sends the box annually to him as President of the agricultural society of Albemarle, that such a box is now arrived at N. York, of which he has notified Secretary Barbour his successor. to him I have written requesting it’s consignment to us, and the sooner the better as the season is fast advancing. it may by possibility reach us in 3. or 4. weeks.Yours with affection and respectTh: Jefferson